Case 2:19-cv-02754-JPM-tmp Document 248 Filed 09/07/21 Page 1 of 2                       PageID 14165




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


    AVANOS MEDICAL SALES, LLC,                       )
                                                     )
            Plaintiff,                               )
                                                     )        Case No. 2:19-cv-02754
    v.                                               )
                                                     )
    MEDTRONIC SOFAMOR DANEK USA,                     )
    INC., MEDTRONIC USA, INC. and                    )
    MEDTRONIC, INC.,                                 )

           Defendant.


     ORDER DIRECTING PLAINTIFF TO FILE RESPONSE AND ITS PROPOSED
                 SCHEDULE FOR CLAIM CONSTRUCTION



         Before the Court is Defendants Medtronic Sofamor Danek USA, Inc., Medtronic USA,

  Inc., and Medtronic, Inc.’s (“Medtronic”) Motion for Claim Construction (ECF No. 245) and

  Motion for Expedited Consideration and Briefing on Opposed, Expedited Motion for Claim

  Construction (ECF No. 246), both filed on September 3, 2021. “When the parties present a

  fundamental dispute regarding the scope of a claim term, it is the court’s duty to resolve it.” O2

  Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008). Claim

  construction can occur “during various phases of litigation, not just in a Markman order.”

  Conoco, Inc. v. Energy & Envtl. Int’l, LC, 460 F.3d 1349, 1359 (Fed. Cir. 2006). In the interest

  of maintaining the current trial schedule, the Court ORDERS Plaintiff Avanos to file a Response

  as well as its own proposed schedule for completion of claim construction by Monday,

  September 13 at noon. Medtronic may then file a Reply to this Response by no later than 5

  p.m. on Thursday, September 16. The Court will then promptly issue a schedule for claim
Case 2:19-cv-02754-JPM-tmp Document 248 Filed 09/07/21 Page 2 of 2                      PageID 14166




  construction if, after reviewing the submitted materials, the Court determines claim construction

  is required for the claim term “protrusion extending from said distal end of said energy delivery

  device.”


         SO ORDERED, this 7th day of September, 2021.

                                                          /s/ Jon P. McCalla
                                                        JON P. McCALLA
                                                        UNITED STATES DISTRICT JUDGE




                                                 2
